 

Case 1:19-cv-09326-GBD-GWG Document 32 Filed 07/20/20

fy

HECEINE TD
P *|[}

JUL 1
IN THE UNITED STATES DISTRICT COURT | 7; L 16 2020

FOR THE SOUTHERN DISTRICT OF NEW YORK' PRO SE OFFICE

Wo -

Case No: 1:19-cv-09326-gbd-gwg

OD}; CHIEF JUDGE Colleen McMahon

2™4 Request To REMOVE Judge
Daniels for conflict of Interest and
Vacate Orders .. Set for Jury Trial

 

BARCLAYS GROUP USA, INC., d/b/a

“BARCLAYS BANK DELAWARE”, a DEMED

Delaware Corporation, MOTION
Defendant.

"JUL 2.0 2020 See Order (ECF No. 21)

EB. Darel

   

 

Stephen S. Edwards Reed Smif# eh OHUEGE Bb. DANIELS |
Plaintiff in Pro Personam Attorneys for the Defendants

599 Lexington Avenue, Floor 22
New York, NY 10022

 

PLAINTIFF’S 2" MOTION TO VACATE ORDERS Dated June 25, 2020 and to
DISQUALIFY Because of Conflict of Interest
Magistrate Judge Gorenstein and Judge George B Daniels

For Violation of the 1 and 14"" Amendments of The Constitution
Further It is now discovered that both Magistrate Gorenstein and Judge Daniels have

conflict of interest! Both have Banking Relationships with Barclays directly and or indirectly
with family members and failed to remove themselves from this case. This is troubling.

NOW COMES Plaintiff and in response to this Court’s July 6 Order now that I know the
Court is reading these motions quickly please allow this motion to vacate your Order’s all of
them as your authority because both Magistrate Gorenstein and Judge Daniels have conflict of
interest as stated above. There are Federal Questions of law that remain and now there is fraud
upon the court by both the Court and the Defendants. The Courts Orders Dated June 25, 2020 are

frivolous and should be vacated because now we find that the Court has conflict of interest both

1

 

 
Case 1:19-cv-09326-GBD-GWG Document 32 Filed 07/20/20 Page 2 of 5

Magistrate Gorenstein and Judge Daniels have direct and indirect (Family Members) that have
banking relationships with Barclays. [ am “we” are all lucky we have a Constitution in the USA.
DISCUSSION OF FOLLOWING IN THE FOOTSTEPS OF ARIZONA:

New York Judge’s should think on their own not be influenced by a pedophile Former
Judge Hugh Heygi in Arizona ! He was removed from the Bench for a reason. His mental
deficiency. Why are you following in the fottsteps of a pedhiphile they don’t have the
mental capacity to think strait and you followed him with your decisions which are
similar in nature and sicking to any US Citizen.

On his last day from the Bench The Honorable Hugh Heygi a Pedophile ruled to sell my home
for $57,666.66 see CV2017-03266. Judge Heygi was reassigned from the criminal division and
assigned to a civil matter with an HOA in Phoenix Arizona. Judge Heygi was retired from the
bench based on his bizarre conduct. See Case # CV-14-0085-PRR. Judge Heygi wanted to know
the sexual experiences of an 11 Year Old Girl who was raped by her step-father who was
ultimately sent to prison for 22 Years. Judge Heygi is Mormon and Mormons like little children!
What sexual details did Judge Heygi want to know about the 10 Year old girl? To Protect the
Mother The Arizona Voice for Crime Victims provided the legal work pro bono on behalf of the
mother, This case went all the way the Arizona Supreme Court before the Mother was protected
from Judge Heygi testifying against her own daughter. Pedophiles do not think right their brains
are deficient and if this court wants to follow Hugh Heygi so be it that within your own life’s
work and you and only you can change it. If this Courthouse does not correct the mistakes and
follow the Constitution The then the victim Edwards will exercise his duty and rights to obtain
justice by making you Judge Daniels and Magistrate Gorenstein defendants with Barclays in an
unbiased environment continuing these discussions of Barclays Conduct with unbiased attention
because there are federal questions and violations that remain. The Truth matters and if this
Court wants to be honest then the Court will set for Jury because the court knows or should know
there is not 1 New Yorker or 1 American who will agree that a consumer should pay for goods
and services that were never rendered. IN fact one merchant admitted to Barclays they double

billed over $7000.00. So the current rulings are abstract and Null and Void See Bulloch v.

 

 
Case 1:19-cv-09326-GBD-GWG Document 32 Filed 07/20/20 Page 3 of 5

United States, 763 F.2d 1115, 1121 Further They constitute no justification; and all persons
concerned in executing such judgments or sentences, are considered, in law, as trespassers."
Elliot v. Piersol, 1 Pet. 328, 340, 26 U.S. 328, 340 (1828) Elliot v. Piersol. The Current Orders
are Null and Void and should be vacated and a Jury trial set to determine why Barclays does not
want to follow federal law and NOT follow in the footsteps of ARIZONA! This Court should not
be afraid of the truth. The Court did not even hold a hearing.. Plaintiff was not heard. Facts were
ignored. No Court has authority to force payment for goods never received.

Whenever any officer of the court commits fraud during a proceeding in the court,
he/she is engaged in "fraud upon the court". In Bulloch v. United States, 763 F.2d 1115,
1121 (10th Cir. 1985), the court stated "Fraud upon the court is fraud which is directed to
the judicial machinery itself and is not fraud between the parties or fraudulent documents,
false statements or perjury. ... It is where the court or a member is corrupted or influenced
or influence is attempted or where the judge has not performed his judicial function ---
thus where the impartial functions of the court have been directly corrupted."

Judge Daniels affirms in his July 6th ruling that he should be removed when claiming there is
‘No controlling decision” is such a lazy scapegoated approach to justice which further confirms
Judge Daniels should be removed and all orders VACATED.

1. Disqualify Judge Daniels and Magistrate Gorenstein

2. Vacate Orders dated June 25, 2020 because Federal Questions Remain..

3. Set this matter for JURY trial as required by the Constitution of The United States.

   
 

July 13, 2020

 

STEPHEN S&S.
Plaintiff in Pro Personam

 

 
Case 1:19-cv-09326-GBD-GWG Document 32 Filed 07/20/20 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

STEPHEN S. EDWARDS,
Plaintiff, Case No: 1:19-cv-09326

Vv.

BARCLAYS GROUP USA, INC., d/b/a
“BARCLAYS BANK DELAWARE”, a
Delaware Corporation,

 

Defendant.
Stephen S. Edwards Reed Smith LLP
Plaintiff in Pro Personam Attorneys for the Defendants
16030 36" Street 599 Lexington Avenue, Floor 22

Phoenix, AZ 85048 New York, NY 10022

 

PROOF OF SERVICE

I certify that on July 13, 2020, I served a copy of the Plaintiff's Response to Motion to
Dismiss and Proof of Service by first class mail on the following:

   

Reed Smith LLP
599 Lexington Avenue, Floor 22
New York, NY 10022

July 13, 2020

 

STEPHEN S. EDWARDS Plaintiff

 

 

 

 
 

 

“SQi fb 5) 3UGiem Winuyxeu 8y3 ‘sjuaWMdiYs jeuoHeUlazU| 104 “Sqj Os $1 YBIOM wnl/xeu! ayy ‘sjUaWCIYS INSeWOg JO yo APU O14Se

 

| 388 hn. Danrcqyoad 5] xz} a4 Aez}uod Uo}aRIC] “sHONRNdEy 2 dNxXdid/ANOO'Sdsn o/b 6 x o/b ok :do 4 L 0 0 0 0 L 0 0 0 0 S d

ip we agpea (odea 404 ABE Byiprer}o] se 138 01 S4N samuysMe Haddns ‘my Ag ona are “ALIHGRR Jo LORE MLR JO 2[0U pe ee apo Senay ND JHION 335
BLOG 0 Abida
LG 2p2e OLE 9966 SLi GOVE “i AAT

SUO}SNo eB ‘Ajjeuoeuaju! pesn usu/y

 

 

 

1D -
2 # ONINIWHL SdSN | - #utO seyiddns epic
L # BIQE}IEAR AN HII,
‘ “SOUEINSUI JBUCITEWe}U! PSU
E “suoieunsep fEUOHPUIBTU
e jofew Auew 0} papnjoul yw, ONIMOVELL SdSf
_ —
BR QLEL— 20001 AN HOA MIN xPayjoeds Asealjap jo azec
5 LS THV¥4d 008 : ~ : es
6 ANGS 4H319 SN a
‘OL diHS \
69268: Dd
opsyersog Guan peddiys
28268 ZV IdWAL |

voo0 [ _y109 | we PSouvNGS 30318 5 40!
AVG —2 TIVIN ALIUOIUd

LEVELBZ1008290 eouosvgiissetuuiiog
: , ZLS9€9L1
‘ : L
5 1 Aug OY Wid Wd
pea ZE0S8 diZ ody peplein
" pede eb inf

WWW AL HOI
Givd 8344 ON¥ JV1sOd SN

 

 

CAS@ L'T9-CV-09326-GBD-GWG

 

 

 
